Citation Nr: 9905746	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  93-14 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to May 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 decision of the Manchester, 
New Hampshire, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for PTSD.

In August 1994, the Board remanded the case to the RO for 
additional evidentiary development of the record, including 
to schedule the veteran for a VA psychiatric examination.  
Following this development, the RO continued the denial of 
service connection for PTSD in a July 1998 decision.  The 
case was returned to the Board and the veteran continues his 
appeal.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.  

2.  The veteran served on active duty, from October 1961 to 
May 1965, as an enlisted man in the United States Navy. 

3.  The veteran served with the Air Anti-Submarine Squadron 
29 (VS-29), in support of naval operations on the waters off 
the coast of Vietnam from August 11, 1964, to September 3, 
1964, and from September 16, 1964, to September 24, 1964.

4.  During the veteran's period of active duty, he served in 
an enlisted aviation rating on the aircraft carriers U.S.S. 
Kearsarge and U.S.S. Forrestal.

5.  The veteran did not engage in combat.

6.  The record does not include credible supporting evidence 
of the occurrence of the veteran's claimed stressors.


CONCLUSIONS OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(d),(f) (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was 
psychiatrically normal and denied having any significant 
history of psychiatric problems on his entrance examination 
in October 1961.  Medical reports throughout his period of 
active duty do not show treatment for psychiatric complaints.  

The medical reports show that in March 1964, the veteran was 
treated for contusion injuries to his forehead which had been 
sustained in an automobile accident.  The report states that 
the veteran "...was a passenger in an auto involved in (an) 
accident this afternoon and following exam (he) was treated 
for laceration of forehead with 8... nylon sutures... 
following cleaning and debridement... No history of 
unconsciousness, skull films negative."  The reports show 
that one week after treatment his sutures were removed.  No 
further complications associated with this injury were shown 
in the service medical records.

The veteran's service personnel and medical records indicate 
than during parts of his period of active duty he was a 
prisoner in the brig due to his misconduct.  In July 1964, 
while serving time in the brig, he was found to be unfit for 
confinement due to an ear infection, was temporarily removed 
from the brig and treated for several days with bedrest and 
medication, and then thereafter was released from the 
hospital and returned to the brig in August 1964 to resume 
his incarceration.  In the course of this period of 
disciplinary confinement, in August 1964, he was found 
cutting his wrist with a razor blade.  He was stopped and 
treated for multiple, superficial skin lacerations of his 
wrist, except for one penetrating laceration which was closed 
with a suture.  Also in August 1964, he was treated for an 
episode of hyperventilation with undirected motor activity.  
The medical reports indicate that the veteran was also being 
investigated for malingering.  The report of a service 
separation examination, dated in May 1965, shows that the 
veteran was psychiatrically normal on clinical evaluation.  

The veteran's service personnel records show that during his 
period of active service he presented to his commanders 
multiple disciplinary problems, including unauthorized 
absences from duty, unauthorized entry into an automobile, 
and insubordination.  His records show that on several 
occasions he was fined, was ordered to serve extra duty, was 
ordered to serve hard labor, and was incarcerated in the brig 
on several occasions as punishment for his misconduct.  When 
he was separated from service in May 1964, his discharge was 
initially characterized as "Under Other Than Honorable 
Conditions."  Subsequently, in September 1977, his character 
of service was amended and upgraded to "Under Honorable 
Conditions."  

The service personnel records show that the veteran served in 
an enlisted aviation rating with the Air Anti-Submarine 
Squadron 29 (VS-29), in support of naval operations on the 
waters off the coast of Vietnam from August 11, 1964, to 
September 3, 1964, and from September 16, 1964, to September 
24, 1964.  Also, during his period of active duty, he served 
on the aircraft carriers U.S.S. Kearsarge and U.S.S. 
Forrestal.  His records also show that his duties involved 
work in the ship's commissary of the Kearsarge.  His 
personnel records show that he had been awarded the National 
Defense Service Medal and the Armed Forces Expeditionary 
Medal for his participation in the Southeast Asian theater of 
operations.  However, the records do not show that he had 
been awarded any military decorations indicative of combat.

At the present time, the veteran is not service-connected for 
any disability other than a scar on his forehead, rated as 
noncompensable, which was a residual of the laceration 
injuries sustained in the automobile accident which occurred 
during active duty.

Extensive private, Social Security Administration (SSA), and 
VA medical records, dated from 1981 to 1990, show that 
throughout this period, the veteran was treated for various 
medical complaints, including cardiovascular disease and 
myocardial infarction, but no treatment or diagnosis for any 
psychiatric complaints.  In 1990, the SSA awarded the veteran 
entitlement to disability benefits, effective from 1989, 
predicated on his being totally disabled due to his 
cardiovascular disease (shown as coronary artery disease, 
status post two episodes of non-transmural infarct with 
angina pectoris, and peripheral vascular disease, with 
claudication affecting his lower extremities and 
hypertension.)

Private and VA psychiatric records, dated in 1991 and 1992, 
show that the veteran denied having had any psychiatric 
history prior to 1991.  During hospitalization in January 
1992, the veteran complained of depression and suicidal 
ideation and reported his history of 4 myocardial infarction 
episodes, two in 1989 and two in December 1991, as being his 
major stressors.  Various medical reports from 1992 show  
diagnoses of depression, anxiety, and major depression which 
were secondarily related to an overall sense of despair due 
to his unemployability and his declining health due to 
cardiovascular disease, his history of myocardial 
infarctions, and also possibly due to the side effects of his 
heart disease medication.  Family stress was also cited as a 
causative factor of his depression.

A private treatment report from Community Council Mental 
Health Services of Nashua, New Hampshire, dated in November 
1992, shows that the veteran appeared with a reported history 
of two heart attacks in 1991 and of being unemployed since 
1989 due to heart disease.  He complained of feelings of 
depression and suicidal thoughts because he did not know how 
to cope with his situation and felt himself to be a burden on 
his family.  He also complained of having flashbacks, anxiety 
attacks, panic attacks, and hives since he left military 
service.  He stated that VA had diagnosed him with PTSD and 
he described himself as a Vietnam veteran who "...had a 
rough tour in Vietnam."  Significantly, the report shows 
that the veteran stated that all of his problems stem from 
the fact that he can no longer work due to his heart disease.  
He reported that he was bored, complained that his days felt 
endless, complained that he had problems sleeping, and 
expressed general dissatisfaction with his life.  He reported 
that in the previous summer he had been treated by VA for 
depression.  He also complained that he found the VA system 
intolerable, stating that "I can't deal with it." The 
veteran was diagnosed with PTSD and heart disease.  
Subsequently, a March 1994 report from Community Council 
Mental Health Services of Nashua, New Hampshire, reiterates 
the above history, shows the same diagnoses, and shows that 
after several counseling sessions the veteran stopped 
appearing for treatment and his case with this organization 
was closed.

In February 1992, the veteran initiated his claim for service 
connection for PTSD.  In multiple written statements and in 
his oral testimony as presented at an RO hearing in January 
1993, he reported his stressors which he claimed to have 
precipitated his PTSD.  Specifically, he reported that during 
active duty he served aboard aircraft carriers as a "plane 
captain," which he defined as an aircraft maintenance 
crewman who worked on the carrier flight deck.  He testified 
that at one time in 1964, while aboard either the U.S.S. 
Kearsarge or the U.S.S. Forrestal, he witnessed the gruesome 
death of a friend and fellow enlisted crewmate whose last 
name was "Bean."  Bean, whom the veteran stated was from 
Arkansas and was only 18 years old, had reportedly been 
killed when, while walking backwards, the back of his head 
intersected the arc of an aircraft's spinning propeller 
blade, resulting in the rear part of his skull being sheared 
off.  The veteran stated that this episode was very bloody, 
and was especially traumatic because at the moment of his 
death, Bean was positioned relatively close to where the 
veteran was standing on the flight deck and was unaware, 
despite the veteran's frantic shouted warnings, that he was 
approaching a spinning propeller blade.  The veteran 
expressed frustration and grief that he was unable to save 
Bean because the dead sailor was unable to hear his shouted 
warnings above the engine noise of the flight deck and 
because Bean was wearing hearing protectors.  The veteran 
reported that witnessing the resulting gore and brains 
spattered all over the flight deck and airplane and the 
partially decapitated body of Bean was very upsetting and 
traumatic, and that he felt that what had happened to Bean 
could have easily have happened to him as well.  He reported 
that immediately after this incident, he vomited and then 
began hyperventilating and needed medical attention to calm 
him down.  He stated that he was later unable to bring 
himself to work on the flight deck and requested to work 
thereafter as a ship's cook.

The veteran also reported that he knew an aircrewman during 
active duty who was a radar operator named "Pete Peterson."  
The veteran reported that during service he had heard from 
other sailors that Peterson had taken a flight aboard a plane 
flying over Vietnam, had disappeared, and was presumably shot 
down and killed.  He stated that he did not know for certain 
whether nor not Peterson was actually killed, and continues 
to this day to not know of Peterson's fate.  However, the 
veteran stated that he felt very distressed upon hearing the 
accounts of Peterson's apparent disappearance and, believing 
him to be dead, felt very traumatized.  He also felt that had 
he been offered to go up for a ride in an aircraft during 
service, he could have just as easily shared the same alleged 
fate as Peterson.

At the 1993 RO hearing, the veteran testified that his PTSD 
symptoms started approximately in 1989, shortly after his 
heart attack, and the he had been informed by the Vermont 
State Veterans Council and the counselors at the White River 
Junction VA Medical Center, following a psychiatric 
interview, that he, in fact, had "combat service-connected 
PTSD" and that his workaholism, excessive cigarette smoking 
(reportedly 5 packs per day), and excessive drinking habit, 
were all symptomatic of PTSD.  The veteran reported that 
these counselors recommended that he pursue a claim for 
compensation for PTSD.  

Other stressors which the veteran related in his various 
written statements were having to clean the blood of crewmen 
out of the seats of battle-damaged naval warplanes, of being 
physically assaulted and mentally abused by brigmates with 
whom he shared his period of incarceration, of being mentally 
and physically abused by brig guards, and his involvement in 
an automobile accident during service.  He reported that he 
felt that the blood he saw in the plane seats could have been 
his own had he flown in them.  He also stated that he did not 
acquire a habit of smoking and using alcohol until he entered 
service, and he blamed the service for his acquisition of a 
drinking habit, which subsequently led to his various 
infractions of military conduct and the resulting 
disciplinary actions levied against him.  The veteran also 
stated that after he was discharged from service, he 
continued to feel additional trauma and anxiety when he heard 
news of men his age, whom he had grown up with in South 
Boston, who had either been killed or permanent disabled as a 
result of their service in Vietnam.

In a November 1992 written statement, and in an identical, 
verbatim, written statement dated in October 1994, a private 
psychotherapist reported that he had counseled the veteran, 
believed that he had been exposed to traumatic events during 
military service in which he witnessed the deaths of fellow 
crewman and also was assaulted while incarcerated in the 
brig, and now displayed symptoms consistent with a diagnosis 
of PTSD due to these aforementioned traumatic events.

In a January 1993 written statement from the Manchester, New 
Hampshire Vet Center, a social worker reported that he 
counseled the veteran and was of the opinion that the veteran 
had been exposed to traumatic events during military service, 
in which he witnessed fatal accidents while on an aircraft 
carrier flight deck, and that he now presented psychiatric 
symptoms consistent with PTSD.

A February 1994 VA hospital report shows that the veteran was 
diagnosed with depression while receiving inpatient treatment 
for complaints of substernal chest pressure, mild shortness 
of breath, and nighttime chest pain.  His primary diagnoses 
were hypertension, history of alcohol abuse in the past, low 
back pain with disc disease, arthritis, hyperlipidemia, 
obesity, peptic ulcer disease, and peripheral vascular 
disease.  The report made no mention of PTSD or any 
association between the depression diagnosis and any events 
of the veteran's period of service, nor did the veteran 
mention anything regarding his military service to the 
physicians who treated him during this period of 
hospitalization.  

A September 1994 VA inpatient treatment report shows that the 
veteran had been admitted for a sleep study to rule out sleep 
apnea.  The report is significant to the issue on appeal only 
that it shows in its list of the veteran's diagnoses chronic 
depression, questionable PTSD, frequent suicidal ideation, 
and history of benzodiazepam dependence and history of 
alcoholism.  The reports shows that the veteran quit drinking 
in 1984.

The report of a December 1994 VA psychiatric evaluation shows 
that the veteran's stressors and history of myocardial 
infarction and cardiovascular disease, as previously 
described, were noted.  However, the reviewing psychiatrists 
stated in their discussion that they were unable to present a 
conclusive psychiatric diagnosis of PTSD as there was 
insufficient evidence to substantiate the stressors alleged 
to have occurred during service, with special attention 
directed to the alleged incident in which the veteran 
observed a fellow shipmate die after sustaining a fatal head 
injury from an aircraft's spinning propeller, and then 
subsequently making a suicide attempt.   

A January 1995 VA evaluation report shows that the same VA 
psychiatrists who conducted the above examination in December 
1994 reviewed the veteran's claims files again, and after 
doing so they both concluded that though the veteran had 
served in the Vietnam Theater of Operations, a diagnosis of 
his psychiatric condition could still not be rendered until 
his alleged stressor incident of witnessing a fellow crewmate 
get killed by a whirling aircraft propeller's blade could 
either be verified or refuted.  In their discussion, the 
psychiatrists stated that they believed that veteran had a 
family history of alcoholism and that he had a long history 
of substance abuse, and that it was possible that his 
predominant diagnosis might not be PTSD.  Until the question 
of whether or not the alleged stressor incident happened 
could be answered, the veteran's psychiatric diagnosis would 
continue to remain inconclusive.  At the time of this report, 
the two psychiatrists stated that there was not sufficient 
data in the extensive record of evidence to establish a 
diagnosis of PTSD, and that they were of the opinion that the 
veteran's diagnosis was not PTSD, though it was difficult to 
rule out PTSD at that time.

An August 1995 VA hospital report shows that the veteran was 
admitted for treatment for complaints of chest pain and 
shortness of breath and was diagnosed with unstable angina 
and other diagnoses relating to cardiovascular disease.  
Diagnoses of depression and PTSD were also shown, though the 
report did not discuss the psychiatric diagnoses in any 
detail.

In November 1995, pursuant to the Board remand of August 
1994, the veteran was examined by a board of two VA 
psychiatrists who had not previously reviewed him in order to 
determine his actual psychiatric diagnosis.  Both examiners 
reported that the veteran had related to them of being 
exposed to various stressful incidents during active service, 
specifically of witnessing his friend Bean get killed by the 
propeller, of learning of Peterson's disappearance, and of 
his involvement in a serious automobile accident in which he 
reportedly was thrown through the windshield of the car in 
which he was traveling and suffered multiple cuts.  With 
regard to the automobile accident, the veteran reported the 
he re-experienced this traumatic event and that he had 
uncomfortable feeling riding in the passenger's seat of 
automobiles ever since.  Both examiners regarded the 
veteran's PTSD, anxiety, major depression , and insomnia to 
be inextricably intertwined, and he was diagnosed with PTSD 
and major depression with alcohol abuse in remission on Axis 
I.  On Axis II, he was diagnosed with personality disorder, 
not otherwise specified.  On Axis III, he was diagnosed with 
multiple medical problems which included severe 
cardiovascular disease.

The report of a September 1996 VA examination for diseases 
and injuries of the brain shows that the veteran arrived 
complaining of chronic headaches since active duty.  He 
reported that during service he was involved in a motor 
vehicle accident in which, while traveling as a front-seat 
passenger, he was thrown forward and his head went through 
the windshield.  He also reported that he struck his chest 
against the steering wheel and that he lost consciousness and 
that afterwards he was treated with sutures for a laceration 
of his left forehead.  In the report, the examiner noted that 
the veteran did not appear to have clear residuals of a chest 
injury.  A residual superficial scar was noted on his 
forehead.  An MRI of his brain was performed.  Following 
evaluation, the examiner was of the opinion that the 
veteran's headaches were suggestive of irritation of the 
sensitive soft tissue structures inside his head and that the 
most likely cause was periodic sinus problems on the left. 

Pursuant to development of the veteran's PTSD claim, the 
Environmental Support Group (ESG) conducted an extensive 
search of all naval records concurrent with the veteran's 
period of active service, with special attention directed to 
the deck logs and cruise histories of the aircraft carriers 
U.S.S. Kearsarge and U.S.S. Forrestal.  The detailed records 
that were obtained show that one sailor died of injuries 
aboard the U.S.S. Forrestal from fatal injuries due to a 
portable air compressor falling on him, and that another 
sailor sustained multiple fractures of his left foot and 
ankle after being struck by the shuttle of a steam catapult 
used to launch aircraft.  However, the exhaustive search 
failed to verify the veteran's reported stressor of 
witnessing a sailor named Bean get killed from partial 
decapitation by an aircraft propeller, or of a casualty named 
Peterson who allegedly disappeared while on a flight. 

II.  Analysis

The veteran has a current psychiatric diagnosis of PTSD and 
his service medical records show that he had served during a 
period of war.  His claim for service connection for PTSD is 
therefore well-grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  Relevant evidence has been properly 
developed, and no further assistance is required to comply 
with VA's duty to assist.  Id.

Service connection may be granted for disability resulting 
from disease or injury, incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1997).  Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If a claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat, or that he was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed service stressor.  38 
C.F.R. § 3.304(f) (1997).

Manual, the sufficiency of the stressor for 
purposes of supporting the diagnosis of PTSD for the 
individual veteran is established.  

In the case on appeal, the veteran's service medical records 
show that he was psychiatrically normal on induction into 
active service.  The records further show that he had never 
received treatment for a psychiatric diagnosis throughout his 
period of active duty, and that on separation he was 
psychiatrically normal.  Thereafter, all post-service medical 
records do not show onset of any psychiatric disability until 
around 1991, many years after his separation from active 
service in 1965.

The veteran's personnel records, DD 214 Form, and the history 
of the naval unit and vessels with which he served do not 
indicate that he engaged in combat.  His records show that 
during service he sometimes worked in a commissary and that 
he held an enlisted aviation rating.  His duties involved 
servicing naval aircraft.  His military decorations include 
the National Defense Service Medal and the Armed Forces 
Expeditionary Medal, none of which are indicative of combat.  
The histories of the ships on which he served in Vietnam do 
not show any battle incidents or indications that it engaged 
the enemy directly.

Because the record does not establish that the veteran 
engaged in combat, his stressors must be proved by credible 
supporting evidence.  The veteran reported that his PTSD 
stressors included witnessing the death of a sailor named 
Bean who had allegedly died from fatal head injuries after 
being struck by a propeller, learning of the disappearance 
and presumed death of an enlisted aircrewman name Peterson, 
being physically assaulted by brigmates while incarcerated 
for disciplinary reasons, being cruelly treated and abused by 
his brig guards, being seriously injured in an automobile 
accident, and, after his separation from service, discovering 
that several of his peers whom he had grown up with had 
either been killed in Vietnam or sustained serious physical 
disability as a result of service.

The names of the servicemen whom the veteran reported had 
been killed or missing while the veteran served aboard the 
U.S.S. Kearsarge and U.S.S. Forrestal are not verified by the 
cruise histories of either vessel during the veteran's period 
of service.  Although deck logs of the U.S.S. Forrestal give 
names of servicemen who were killed or injured during carrier 
deck operations, the sailors named Bean and Peterson referred 
to by the veteran were not shown to be among these 
casualties, and despite a search by ESG, no records could be 
found which even mention the names of Bean or Peterson, much 
less show that they died in the dramatic fashion described by 
the veteran.  It is highly unlikely that the death or 
disappearance of any crewman serving aboard a U.S. naval 
vessel while in the line of duty would escape notation in the 
ship's cruise records.  The veteran's allegations regarding 
these stressors raise questions as to the reliability and 
credibility of the the veteran's recollections of incidents 
during his active service.  In any case, the record is devoid 
of credible supporting evidence demonstrating the occurrence 
of these stressors.

With regard to the veteran's allegations that he was 
physically assaulted by brigmates and suffered abuse from the 
guards who were monitoring him, these alleged stressful 
incidents were not substantiated by the veteran's service 
medical records, which do not show that he was ever treated 
for injuries sustained from assaults by his guards or fellow 
prisoners.  As for his claimed psychiatric trauma upon 
discovering that several of his childhood peers had been 
killed or disabled as a result of service in Vietnam, the 
Board notes that the veteran stated that the fates of his 
peers was learned after he separated from active duty and 
therefore even if it were conceded that his discovery 
precipitated his PTSD it was not a stressor which had 
actually occurred during his period of active duty such that 
any psychiatric diagnosis which could be attributed to it 
could be linked to service.

Lastly, with regard to the veteran's statements concerning an 
automobile accident in service, the VA psychiatric 
examination reports of November 1995 show that the veteran 
described his accident as one in which he was thrown through 
the windshield of the car, causing him to suffer multiple 
cuts.  The report of the September 1996 VA examination for 
diseases and injuries of the brain shows that he described 
his in-service car accident as one in which he was thrown 
forward causing his head to go through the windshield and his 
chest to strike up against the steering wheel, causing him to 
lose consciousness.  However, the actual in-service treatment 
report does not support the veteran's allegations as to the 
seriousness of the injuries he incurred.  The report in the 
veteran's service medical records shows only that he "...was 
a passenger in an auto involved in accident this afternoon 
and following exam was treated for laceration of forehead 
with 8... nylon sutures... following cleaning and 
debridement... " and that he had "No history of 
unconsciousness."  The veteran's current accounts of his in-
service auto accident, as he related it to his psychiatrists 
and physicians, overstate the injuries in several details, 
most notably in the veteran's references  to unconsciouness 
and to multiple cuts.  The service medical treatment report 
shows treatment for a single head wound and, further, 
reflects that there was no history of unconsciouness.  In 
all, veteran's credibility is deficient with regards to the 
seriousness of the injuries incurred in his in-service motor 
vehicle accident.  Therefore, the diagnosis of PTSD is 
predicated on an unsubstantiated stressor, to the extent that 
the PTSD diagnosis is related by the veteran's psychiatrists 
to his personal accounts of the in-service automobile 
accident.

Under the applicable law, the veteran's testimony, by itself, 
is not sufficient to establish the occurrence of a stressor; 
rather, there must be service records or other credible 
supporting evidence to corroborate his testimony.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994); Moreau v. Brown, 9 Vet. App. 389 (1996).  The record 
in this case does not include the required corroborative 
evidence.  Therefore. the preponderance of the evidence is 
against his claim of service connection for PTSD.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(d),(f) (1997).  Because the evidence in this case is 
not approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1997); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for PTSD is denied.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

